Citation Nr: 0319871	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

2.  Entitlement to service connection for numbness of the 
right leg.

3.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 1960 
and from February 1964 to August 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In a November 1997 decision and remand, the Board remanded 
the above issues to the RO for further action.  These issues 
have been returned to the Board for further consideration.  

During the time period following November 1997 Board decision 
and remand when this case was at the RO, the veteran made new 
disability claims, including service connection and increased 
rating claims that had been decided in the November 1997 
decision.  He has perfected appeals on these claims.  These 
issues were returned to the Board on the above docket number 
from the November 1997 decision and remand.  However, since 
these claims had been previously decided under the above 
docket number, new Docket Number 01-04 603A has been assigned 
to the issues of service connection for a back disability, a 
skin disability, left eye cataracts/retinal deterioration, 
and a right little finger disability as well as increased 
disability ratings for hiatal hernia, emphysema, hemorrhoids, 
and left ear hearing loss.  These issues will be addressed in 
a separate decision. 

This decision will address the issues of an increased rating 
for hypertension and service connection for numbness of the 
right leg.  The remand that follows this decision will 
address the issue of a total disability rating due to 
individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed. 

2.  Diastolic blood pressure values are predominantly 100 or 
less, systolic blood pressure values are of 140 or less, and 
the veteran has been on medication.  

3.  There is no evidence of right leg numbness in service.

4.  The veteran's current right leg numbness is not related 
to service.

5.  The veteran does not have a disease associated with 
herbicide or Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hypertension are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.104, 
Diagnostic Code 7101 (2002).

2.  Numbness of the right leg was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1113, 1116, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

The veteran contends, in essence, that his hypertension is 
more severe than reflected by the 10 percent disability 
rating assigned.


Following a November 1989 Board decision granting service 
connection for hypertension, a January 1990 rating decision 
implemented the Board's decision and assigned a 
noncompensable disability rating.  A February 1994 rating 
decision increased the disability rating to 10 percent, 
effective from May 1993.  The 10 percent rating has remained 
in effect since that time. 

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

At the time the veteran initiated his claim, the provisions 
of Diagnostic Code 7101, entitled "Hypertensive vascular 
disease (essential arterial hypertension)," provided that a 
10 percent rating is warranted where the diastolic pressure 
is predominantly 100 or more and a 20 percent disability 
rating is warranted where the diastolic pressure is 
predominantly 110 or more with definite symptoms.  
Additionally, a 40 percent disability rating is warranted 
where the diastolic pressure is predominantly 120 or more 
with moderately severe symptoms and a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more with severe symptoms.  When continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

In January 1998, new rating criteria for the cardiovascular 
system became effective.  62 Fed. Reg. 65, 207 (December 11, 
1997).  Under the revised criteria of Diagnostic Code 7101 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension), where the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted.  
Where the diastolic pressure is predominantly 120 or more, a 
40 percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating is warranted.  With 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control, a 10 percent 
rating is warranted.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).

The veteran is entitled to have his claim evaluated under 
both the old and the new hypertension rating criteria, and 
have to criteria most favorable to his claim applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, both the 
old and the new hypertension rating criteria must be 
considered.  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must consider whether the old criteria 
or the new criteria from their January 1998 effective date 
are more favorable to the veteran.  

The veteran received a VA examination in June 1993.  The 
maximum blood pressure noted was 154/114 and the veteran was 
not on medication for his hypertension.  At an October 1993 
VA examination, the maximum blood pressure recorded was 
160/100.  The diagnosis was mild hypertension out of 
medication.  A private medical evaluation in October 1994 
shows blood pressures of 142/82 and 150/85.  The veteran 
received another VA examination in February 1995 where the 
maximum blood pressure noted was 150/100 with a diagnosis of 
mild hypertension no medication.  A VA examination in March 
1996 shows a maximum blood pressure value of 160/90 with a 
diagnosis of mild hypertension no medication.  However, an 
April 1997 clinical record shows the veteran was taking 
Lopressor (indicated for the treatment of hypertension).  A 
March 1998 VA examination shows the veteran was on medication 
for hypertension and a December 1998 VA examination shows 
blood pressure was 140/80.  A December 2000 VA examination 
shows blood pressure was 130/72.  

Only the June 1993 VA examination shows diastolic blood 
pressure values greater than 110.  This is the only time that 
diastolic values were more than 110.  A June 1993 VA clinical 
record shows a diastolic value of less than 100.  The VA 
examination in October 1993 shows diastolic blood pressure 
values were 100 and subsequent blood pressure values in VA 
examination reports and the private medical evaluation show 
blood pressure values were 100 or less.  Additionally, VA 
medical records in the claims file, dated from 1993 to 2002, 
all show diastolic blood pressure values of less than 100.  
Furthermore, while the veteran testified at an August 1994 
hearing at the RO that he was not on medication for 
hypertension, a VA clinical record in April 1997 and the 
March 1998 VA examination indicate the veteran was on 
medication for hypertension.  Therefore, the diastolic blood 
pressure values shown were predominantly 100 or less, and the 
veteran was on medication.  Such blood pressures and the use 
of medication warrant a 10 percent disability rating under 
the rating criteria in effect at the time the veteran 
initiated his claim.  This is consistent with the disability 
rating currently assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  

The new rating criteria for hypertension, which became 
effective in January 1998, also provide that systolic 
pressure predominately 200 or more would warrant a 20 percent 
evaluation.  Such systolic pressure readings have not been 
demonstrated, however.  As discussed above, the systolic 
readings prior to January 1998 were below 200.  The readings 
since January 1998 were also below 200.  In addition, the 
diastolic readings since January 1998 similarly do not 
support a higher rating under either the old or the new 
rating criteria.  The March 1998 VA examination report shows 
the veteran was on medication for hypertension.  VA 
examination reports in December 1998 and December 2000 show 
diastolic values of 80 or less and systolic values of 140 or 
less.  VA medical records in the claims file dated subsequent 
to January 1998 all show diastolic blood pressure values of 
less than 100 and systolic values of 140 or less.  These 
findings warrant a 10 percent disability rating under the 
revised rating criteria which is consistent with the 
disability rating currently assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

Based on the above, the preponderance of the evidence is 
against the claim for an increased rating for hypertension.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (2002).

Service connection

The veteran contends, in essence, that he has numbness of the 
right leg that was incurred in service.  

The Board did not reopen a claim for service connection for a 
back disorder in November 1997.  Also, the veteran now again 
has a claim and appeal for service connection for a lumbar 
spine disability pending under a separate docket number.  
Consequently, this decision will only address the issue of 
service connection for numbness of the right leg as due to 
causes other than the lumbar spine.  Any neurologic disorder 
in the right leg that is due to the lumbar spine is part of 
the claim for service connection for a lumbar spine 
disability under Docket Number 01-04 603A.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Exposure to herbicide agent during active military, naval, or 
air service is presumed if the veteran served in Vietnam.  The 
following diseases shall be service-connected, even though 
there is no record of such disease during service:  Chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2002); 68 Fed. Reg. 
34,539 (June 10, 2003).  The term "acute and subacute 
peripheral neuropathy" is defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2002); 68 Fed. Reg. 34,539 (June 10, 2003). 

During the pendency of the veteran's claim and appeal, the 
regulations governing the adjudication of claims for 
disability due to herbicide or Agent Orange exposure were 
revised.  68 Fed. Reg. 34,539 (June 10, 2003).  The veteran is 
entitled to have his claim considered under both the original 
and revised regulations, and have the regulation most 
favorable to his claim applied.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  In pertinent part, these regulations 
now provide that for veteran's who served in Vietnam, exposure 
to herbicide or Agent Orange is presumed.  The prior 
regulations only provided that exposure was presumed for those 
Vietnam veteran's who developed a disease associated with 
herbicide or Agent Orange exposure.  The veteran has not 
received notice of these revised regulations.  However, as 
noted below, he does not have a disease that is associated 
with exposure to herbicide or Agent Orange.  Therefore, the 
revision to the regulations is not determinative in 
adjudicating the veteran's claims and the veteran will not be 
prejudiced by the Board's consider consideration of the appeal 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

There is no evidence of numbness of the right leg in service.  
Throughout the veteran's lengthy service, he did not complain 
of right leg numbness and reports of medical examination 
showed that the clinical evaluation of the lower extremities 
and neurologic system was normal.  Additionally, at the 
retirement examination in December 1984, the veteran again 
did not complain of right leg numbness and the clinical 
evaluation of the lower extremities and neurologic system was 
normal.  Accordingly, there is no evidence of right leg 
numbness in service.  38 C.F.R. § 3.303 (2002). 

The veteran testified at a hearing at the RO in August 1994 
that the pain and numbness in his leg came on approximately 
10 years earlier.  A January 1988 VA nerve conduction 
velocity conduction study shows impressions of peripheral 
neuropathy and no electrophysiological evidence of 
radiculopathy.  In October 1993, a VA electromyograph/nerve 
conduction study showed generalized peripheral neuropathy, 
right peroneal neuropathy, and no evidence of lumbar 
radiculopathy.  A March 1998 VA examination shows meralgia 
paresthetica [paresthesia, pain, and numbness on the thigh in 
the region supplied by the lateral femoral cutaneous nerve 
due to entrapment of the nerve at the inguinal ligament, 
Dorland's Illustrated Medical Dictionary 1014 (28th ed. 
1994)].  In July 1998, the veteran was noted with peripheral 
neuropathy of unknown etiology.  In August 1998, he was noted 
with peripheral neuropathy in an L4 dermatomal distribution.  
A December 1998 VA examination shows a diagnosis of right 
thigh numbness secondary to diabetic neuropathy.  While the 
veteran is shown to have numbness in the right lower 
extremity, this evidence attributes it to differing causes or 
to no cause.  None of the evidence shows that it was incurred 
in service.  38 C.F.R. § 3.303(d) (2002).

The veteran had service in Vietnam although the exact dates 
of his Vietnam service are not shown in the record.  However, 
he remained in active service through to 1985, at least 10 
years after any Vietnam service would have ended.  As noted 
above, there is no evidence of right leg numbness in the 
service medical records.  While acute peripheral neuropathy 
is a disease that is associated with exposure to herbicide or 
Agent Orange, there is no evidence in the record of acute 
peripheral neuropathy within the time required for the 
disease to become manifest.  Accordingly, the veteran does 
not have a disease associated with exposure to herbicide or 
Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2002).  

There is no evidence of numbness of the right leg in service 
and the current numbness is not attributed to service.  The 
veteran does not have a disease associated with exposure to 
herbicide or Agent Orange.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
numbness of the right leg.  38 U.S.C.A. §§ 1110, 1131, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2002).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
July 1994 and March 2001 statements of the case and the June 
1995, March 1997, September 1998, October 2000, and December 
2002 supplemental statements of the case.  The statements of 
the case and the supplemental statements of the case provided 
the veteran with a summary of the evidence in the record used 
for the determinations.  Accordingly, the veteran was advised 
of the evidence necessary to substantiate his claims.  A 
December 1997 letter to the veteran requested that he 
identify medical providers who had treated his hypertension 
since 1994.  A September 2001 VA letter to the veteran 
advised him of the evidence necessary to substantiate a 
claim, the kind of evidence he was responsible for obtaining, 
and the evidence VA was responsible for obtaining.  
Additionally, the veteran was also advised of the VCAA in the 
September 2001 and October 2001 supplemental statements of 
the case.  The veteran has identified VA medical records 
which have been requested and obtained.  The veteran has 
received VA examinations.  Neither the veteran nor his 
representative have identified additional relevant evidence 
of probative value which has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this case have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to an increased disability rating for 
hypertension is denied.  

Entitlement to service connection for numbness of the right 
leg is denied.


REMAND

The veteran is claiming entitlement to a total disability 
rating due to individual unemployability.  The combined 
ratings for the veteran's disabilities currently do not meet 
the requirements for consideration of a total disability 
rating due to individual unemployability.  See 38 C.F.R. 
§ 4.16(a) (2002).  Whether the veteran meets the schedular 
requirements for such consideration may be dependent on the 
outcome of the decision by the Board on the issues of service 
connection for a back disability, a skin disability, left eye 
cataracts/retinal deterioration, and a right little finger 
disability as well as increased disability ratings for hiatal 
hernia, emphysema, hemorrhoids, and left ear hearing loss 
under Docket Number 01-04 603A.  Accordingly, this issue must 
be held in abeyance pending resolution of the veteran's 
appeal under Docket Number 01-04 603A.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should hold the issue of 
entitlement to a total disability rating 
due to individual unemployability in 
abeyance pending final resolution of the 
veteran's appeal under Docket Number 
01-04 603A.  

2.  Upon final resolution of the 
veteran's appeal under Docket Number 
01-04 603A, if the decision on the issue 
of entitlement to a total disability 
rating due to individual unemployability 
remains adverse to the claimant, he and 
the representative should be provided 
with a supplemental statement of the case 
if appropriate and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



